Case: 18-11170    Date Filed: 04/09/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                           Nos. 18-11170; 18-12423
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket Nos. 1:16-cr-20757-JEM-1,
                            1:17-cr-20240-JEM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

RANESHA STEVENS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                 (April 9, 2019)

Before WILLIAM PRYOR, GRANT and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waivers in Appellant’s plea agreements is GRANTED. See United States v.
              Case: 18-11170      Date Filed: 04/09/2019   Page: 2 of 2


Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451

F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2